DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Applicant’s amendments overcome the previous 112b rejections; therefore, the previous 112b rejections have been withdrawn.
Applicant’s amendments overcome the previous interpretation under 112f; therefore, the claims are no longer interpreted under 112f. 
Applicant’s terminal disclaimer has been approved. Therefore, the double patenting rejections have been withdrawn.
Regarding the 102/103 rejections, Applicant appears to argue that the prior art references do not teach “during a first time period” and “during a second time period that is different than the first time period.” In response the examiner notes the following: Applicant admits that Blasenheim teaches 310 filters noise, while 312 operates on the filtered output of 310. This is also taught by the flowchart of Blasenheim. Since 310 occurs first, and 312 occurs afterwards, the examiner considers them as occurring at different time periods. Similar reasoning applies to the filters of Hobrough (that is, one filter operates before the other, therefore they operate at different time periods). Therefore, this argument is found unpersuasive. 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 19-21, and 24 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by Blasenheim (US 8,559,008 B2) or, in the alternative, under 35 U.S.C. 103 as obvious over Blasenheim in view of Hobrough (US 3450833 A).
Regarding claim 11, Blasenheim teaches an optical metrology device comprising:
a source (102) that emits radiation; 
optics (104, 105, 106) that cause the radiation to be incident on and reflected by a sample (101) to produce reflected radiation; and 
a focusing system (150; 152, 156, 157, 105D, 130) positioned to receive at least a portion of the reflected radiation, the focusing system producing a first filtered signal (signal produced by 310) and a second filtered focus signal (signal produced by 312) that control adjustment of a focal position of the optical metrology device with respect to the sample (description of focusing system begins on column 2, lines 29; also see figure 4, step 318), the focusing system comprising:

a second filter (312; smoothing function that smooths the spots as described in column 6, lines 60-65) that filters the focus signal to produce the second filtered focus signal during a second time period  that is different than the first time period (figures 2 and 4; column 6, lines 60-65; as explained in column 6, lines 50-70, the second filter filters after the first filter; this also corresponds to figure 4, which illustrates the first filter filtering first and the second filter filtering second; since 310 begins before 312, they have different time periods), wherein the second filtered focus signal is configured to control the adjustment of the focal position of the optical metrology to focus a sample beam on the sample (318; column 8, lines 35-45);.

    PNG
    media_image1.png
    685
    844
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    869
    471
    media_image2.png
    Greyscale

For the reasons given above, the examiner considers Blasenheim as anticipating the claims. Alternatively, if one were not to consider Blasenheim as teaching the second filter, Hobrough teaches a similar automatic focusing system comprising multiple filters (column 6, lines 20-45 and figure 1). More specifically, Hobrough teaches a second filter (53 and 61) that filters the focus signal to produce a second filtered focus signal (63) during a second time period (after) that is different than the first time period (different because it’s after first time period, where the first time period is associated with the first filter, 50), wherein the second filtered focus signal is configured to control the adjustment of the focal position of the optical metrology device to focus a sample beam on the sample (figure 1 and associated text, especially column 6, lines 55-70). Additionally, Hobrough teaches this provides the obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Blasenheim such that it comprises a second filter to further filter the signal in order to obtain more accurate measurements by removing extraneous information and only passing over the desired signal for further processing (also see additional prior art).

    PNG
    media_image3.png
    784
    524
    media_image3.png
    Greyscale

Regarding claim 12, Blasenheim teaches the second time period includes time after the sample beam is at a desired measurement location on the sample (column 6, lines 20-35 and the arrow 
Regarding claim 19, Blasenheim teaches a rotating optic (112, 104, 105) that produces periodic noise in the focus signal; wherein the first filter and the second filter filter the periodic noise in the focus signal (column 5, line 10 – column 6, line 20).  
Regarding claim 20, Blasenheim teaches an optical metrology device comprising:
means for generating (102) a sample beam on and reflected by a sample (101) to produce reflected radiation (figure 2); 
means for receiving (152, 154) a portion of the reflected radiation (figure 2; written description begins on column 2, lines 29); 
means for generating (156) a focus signal based on the portion of the reflected radiation; 
means for filtering (310) the focus signal to produce a first filtered focus signal during a first time period (at the time of step 5 in figure 4), wherein the first filtered focus signal is configured to control the adjustment of the focal position of the optical metrology device (318; column 8, lines 35-45) has a reduced amplitude of noise relative to the focus signal (column 6, lines 40-45), ; Ser. No.: 15/904,954 7 
means for filtering (312; smoothing function that smooths the spots as described in column 6, lines 60-65)  the focus signal to produce a second filtered focus signal (figures 2 and 4; column 6, lines 60-65) during a second time period  that is different than the first time period (figures 2 and 4; column 6, lines 60-65; as explained in column 6, lines 50-70, the second filter filters after the first filter; this also corresponds to figure 4, which illustrates the first filter filtering first and the second filter filtering second; since 310 begins before 312, they have different time periods ), wherein the second filtered focus signal is configured to control the adjustment of the focal position of the optical metrology to focus a sample beam on the sample (318; column 8, lines 35-45);; and 
Alternatively, if one were not to consider Blasenheim as teaching the second filter, Hobrough teaches a similar automatic focusing system comprising multiple filters (column 3, lines 20-45 and figure 1). Additionally, Hobrough teaches this provides the benefit of additional attenuation, smoothing, and processing of the signal (column 7, lines 45-60 and column 9, lines 30-45) which allows one to more accurately achieve the desired focus (column 2, lines 45-60). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Blasenheim such that it comprises a second filter to further filter the signal in order to obtain more accurate measurements by removing extraneous information and only passing over the desired signal for further processing (also see additional prior art).
Regarding claim 21, Blasenheim teaches the second time period includes time after the sample beam is at a desired measurement location on the sample (column 6, lines 20-35 and the arrow between 304 and 306 illustrate that the beam is already on a measuring spot at the sample since it’s measuring the beam spot on the sample and then adjusting that spot as described in 318; column 8, lines 35-45).
Regarding claim 24, Blasenheim teaches means for conditioning (112, 104, 105) the sample beam that is incident on and reflected by the sample, the means for conditioning the sample beam produces periodic noise in the focus signal; wherein the means for filtering the focus signal to produce the first filtered focus signal and the means for filtering the focus signal to produce the second filtered focus signal filter the periodic noise in the focus signal (column 5, line 10 – column 6, line 20).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 13-14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Blasenheim and Hobrough as applied to claims 11 and 20 above, and further in view of Rosengaus (US 7,719,677 B2).
Regarding claim 13, Blasenheim teaches the first filter filters the focus signal produces the first filtered focus single during the first time period during relative lateral movement between the optical metrology device and the sample (318; 108; 109; column 8, lines 35-45; column 2, lines 20-60; it’s adjusted during the movement because the movement itself is the adjustment of the focal position on the sample); and wherein the second filter filters the focus signal produces the second filtered focus single during the second time period during which the sample beam is at a desired measurement location on the sample (column 6, lines 20-35 and the arrow between 304 and 306 illustrate that the beam is already on the sample since it’s measuring the beam spot on the sample and then adjusting that spot as described in 318; column 8, lines 35-45).  
While Blasenheim teaches relative movement adjusts the focal position, Blasenheim doesn’t explicitly teach that the relative motion is lateral motion.
Rosengaus teaches lateral motion (Rosengaus, column 5, lines 40-55). More specifically, Rosengaus teaches that moving the focal point of the light beam over the sample by producing lateral motion between the sample and the optics provides the benefit of measuring a variety of points on the sample (column 5, lines 40-55). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the relative movement of Blasenheim include relative lateral movement in order to move the focused light beam to another section of the sample that it is desired to measure 
Regarding claim 14, Blasenheim teaches the focusing system is a closed loop control system (see the loop in figure 2 of Blasenheim, which extends from the detector to the computer to 105) in which the first focal signal is configured (figure 4) to place the optics at a desired focal position with respect to the sample and to maintain the focal position of the optics during the first time period during the relative lateral movement between the sample and the optics (figure 4 and column 8, lines 35-45; the optics are held in place while the sample is moved).  
Regarding claim 22, Blasenheim teaches the means for filtering the focus signal produces the first filtered focus single during the first time period during relative lateral movement between the optical metrology device and the sample (318; 108; 109; column 8, lines 35-45; column 2, lines 20-60; it’s adjusted during the movement because the movement itself is the adjustment of the focal position on the sample); and wherein means for filtering the focus signal produces the second filtered focus single during the second time period during which the sample beam is at a desired measurement location on the sample (column 6, lines 20-35 and the arrow between 304 and 306 illustrate that the beam is already on the sample since it’s measuring the beam spot on the sample and then adjusting that spot as described in 318; column 8, lines 35-45).  
While Blasenheim teaches relative movement adjusts the focal position, Blasenheim doesn’t explicitly teach that the relative motion is lateral motion.
Rosengaus teaches lateral motion (Rosengaus, column 5, lines 40-55). More specifically, Rosengaus teaches that moving the focal point of the light beam over the sample by producing lateral motion between the sample and the optics provides the benefit of measuring a variety of points on the sample (column 5, lines 40-55). 
obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the relative movement of Blasenheim include relative lateral movement in order to move the focused light beam to another section of the sample that it is desired to measure (Rosengaus, column 5, lines 40-55; also see additional prior art for illustrations of the ordinary skill in the art)
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Blasenheim and Hobrough as applied to claim 11 above, and further in view of Wu (US 6236939 B1).
Regarding claim 15, Blasenheim doesn’t explicitly teach the first filter comprises a Kalman filter with first filter parameters and the second filter comprises the Kalman filter with second filter parameters.  
Wu teaches applying a Kalman filter to reduce noise and increase computational accuracy (column 2, lines 55-65).
It would be obvious to one of ordinary skill in the art before the effective filing date of the application to modify the above combination by adding an additional pre-processing filtering process that includes a Kalman filter in order to reduce noise.
In the above combination, applying the first filter to the focus signal comprises using a Kalman filter with first filter parameters (since it is a filter that reduces noise on the chosen pixels) and applying the second filter to the focus signal comprises using the Kalman filter with second filter parameters (since the second filtering process occurs after the Kalman filter, it uses the Kalman filter and the second filter parameters are the same parameters described by Blasenheim in the above referenced sections, e.g. columns 5-6).
Claims 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Blasenheim and Hobrough as applied to claims 11 and 20 above, and further in view of Frost (US 5647025 A) and Masunaga (US 4329033 A).
Regarding claim 16, Blasenheim doesn’t explicitly teach a comparator that receives the first filtered focus signal and the focus signal and produces an absolute value of a difference between the first filtered focus signal and the focus signal; and a range filter that receives the absolute value of the difference and determines when the amplitude difference is within a threshold range; wherein the focal position of the optics with respect to the sample is adjusted using the second filtered focus signal when the amplitude difference between the first filtered focus signal and the focus signal is within the threshold range.  
Frost teaches a comparator that receives the first filtered focus signal and the focus signal and produces an absolute value of a difference between the first filtered focus signal and the focus signal; and a range filter that receives the absolute value of the difference and determines when the amplitude difference is within a threshold range; wherein the focusing system produces a second filtered focus signal for controlling adjustment of the focal position of the optics with respect to the sample when the amplitude difference between the first filtered focus signal and the focus signal is within the threshold range (column 8, lines 10-25; column 8; and figures 6B and 7).  

    PNG
    media_image4.png
    478
    689
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    475
    664
    media_image5.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that it further comprises a comparator that  using the second filtered focus signal when the amplitude difference between the first filtered focus signal and the focus signal is within the threshold range. A person would be motivated to make this modification in order to ensure precise focusing with high confidence. 
For the reasons give above, the examiner considers this claim to be taught by the above combination. Alternatively, if one were to not consider the computer components that performs the above comparisons and subtractions as a “comparator,” Masunaga teaches a comparator (58; for context, see figures 7 and 9) for the filtered (56) signal. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the computer components include a comparator in order to use a simple off-the-counter components to implement the above computing combination.

    PNG
    media_image6.png
    285
    508
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    512
    757
    media_image7.png
    Greyscale

Note that in the above combination the focusing system produces the second filtered focus signal for controlling adjustment of the focal position of the optics with respect to the sample when the amplitude difference between the first filtered focus signal and the focus signal is within the threshold range (in the combination, the second filtering occurs after the first filtering; see Blasenheim, column 6, lines 50-70 and figure4; also see Frost, column 8, lines 10-25; column 8; and figures 6B and 7)
Regarding claim 23, the above combination comprises means for determining when an amplitude difference between the first filtered focus signal and the focus signal is within a threshold .  
Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 17, the prior art of record (taken alone or in combination) fails to anticipate or render obvious, “a third filter that filters the focus signal to produce a third filtered focus signal, wherein the first filter reduces the amplitude of noise in the focus signal more than the third filter; wherein the focus signal received by the comparator is the third filtered focus signal,” in combination with the other claimed limitations.
Regarding claim 18, the prior art of record (taken alone or in combination) fails to anticipate or render obvious, “a switch coupled to the focusing system and a first actuator, wherein the switch Ser. No.: 15/904,954 6 enables or disables the first actuator from adjusting the focal position of the optics with respect to the sample; wherein the focusing system further comprises: a third filter that filters the focus signal to produce a third filtered focus signal, wherein the second filter reduces the amplitude of noise in the focus signal more than the third filter; a comparator that receives the second filtered focus signal and the third filtered focus signal and produces an absolute value of a difference between the second filtered focus signal and the third filtered focus signal; and a range filter that receives the absolute value of the difference and determines when an amplitude difference between the second filtered focus 
Additional Prior Art
US 5640618 A reads, “A focus state detection optical system guides the light rays from the subject that have passed through the shooting lens to the photoelectric conversion element array and composes a subject image on the photoelectric conversion element array. A filter processor has a plurality of filter algorithm processes that extract various frequency components from the string of signals output from the photoelectric conversion element array, conducts one of the plurality of filter algorithm processes on the string of signals, and outputs filter process data that is the result of the algorithm process….A defocus amount combination device that, when it is determined by the algorithm completion determination device that focus state detection is possible in all of the plurality of regions, composes the defocus amounts calculated for each block and determines the final focus adjustment state of the shooting lens.

    PNG
    media_image8.png
    871
    465
    media_image8.png
    Greyscale

Li (US 8,767,209) writes, “When adjusting the focus position in the vertical direction (that is, Z direction), in order to keep the focus position in the Y direction, the two flat reflector mirrors should move horizontally along the X direction and tilt with mirror symmetry or mirror antisymmetry. At the same time, sample has to move along the X direction with the focus position. Computer program can be 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021.  The examiner can normally be reached on M, W, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/RUFUS L PHILLIPS/         Examiner, Art Unit 2877